Citation Nr: 0601258	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to an initial compensable evaluation for 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied entitlement to service 
connection for bilateral hearing loss, tinnitus and a back 
injury due to fall.  In this rating action, the RO also 
granted service connection for pilonidal cyst with a 
noncompensable evaluation effective September 26, 2001.  The 
veteran filed a timely appeal of these determinations to the 
Board.

In August 2005, the veteran and his spouse testified at a 
hearing before the undersigned Veteran's Law Judge at the 
local regional office.  

As the appeal regarding the evaluation of the veteran's 
service-connected pilonidal cyst involves an original claim, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issues of entitlement to service connection for residuals 
of a back injury and entitlement to an initial compensable 
evaluation for pilonidal cyst are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is not related to an 
in-service disease or injury.

2.  The veteran's tinnitus is not related to an in-service 
disease or injury.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in December 
2002 and May 2004, provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  By 
way of these letters the veteran was furnished notice of the 
types of evidence needed in order to substantiate his claims 
of service connection, as well as the types of evidence VA 
would assist him in obtaining.  The veteran was informed of 
his responsibility to identify, or submit directly to VA 
medical evidence that shows a currently disability, evidence 
of a disease or injury in service, and medical evidence of a 
link between his current disability and service.  The veteran 
was also informed that this evidence could consist of medical 
records or medical opinions.  And the veteran was invited to 
send evidence relevant to his claim to VA.  

By way of an August 2003 rating decision, a March 2004 
Statement of the Case, and September 2004 and April 2005 
Supplemental Statements of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing his claims, and the basis for the 
denial of his claims.  These documents, as well VA's letters 
to the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  See also, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this context, it is well to observe that the VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
records, post-service medical records, VA examinations, 
testimony of the veteran before the Board, and statements 
submitted by the veteran and his representative in support of 
his claims.  

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In adjudicating a claim, 
the Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran has requested service connection 
for bilateral hearing loss and tinnitus.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In July 2003, the veteran was afforded VA examinations to 
determine the extent and etiology of any right ear hearing 
loss and tinnitus found to be present.  The hearing loss 
examiner conducted an audiometric examination that revealed 
hearing threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
70
75
LEFT
15
10
65
75
80

Speech recognition score revealed 92% in the veteran's right 
ear and 84% in the veteran's left ear. He was diagnosed with 
severe high frequency sensorineural hearing loss, 
bilaterally.
 
The ear disease examiner also examined the veteran in July 
2003.  After examination, the veteran was diagnosed with 
tinnitus.

Based on the foregoing, it is clear that the veteran 
currently suffers from tinnitus and bilateral hearing loss 
for VA purposes.  Therefore, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
condition is related to or its onset during his period of 
active duty service.  

Here, the veteran contends that he was exposed to acoustic 
trauma and changes in air pressure serving aboard submarines 
in the service.  He reported the conditions of his service 
and these contentions to each VA examiner.  The veteran also 
noted that he worked in construction for approximately 40 
years after service and was exposed to occupational noise 
during this period as well.  He stated to the ear disease 
examiner that this post-service work was done mostly without 
hearing protection, and also noted that in service "it was 
not very noisy" as he was primarily an electrician.  The 
veteran also reported his history of in-service and post-
service noise exposure to the hearing loss examiner.  After 
conducting the examination, the ear disease examiner stated 
that "[t]he veteran does complain of intermittent to since 
the time of his service.  He states he wasn't exposed to as 
much noise as he was exposed to pressure changes while being 
stationed on the submarine.  He does have an extensive 
history of noise exposure post-military and thus, it is not 
likely that his tinnitus is related to his service in the 
navy.  It is more likely than not that his hearing loss is 
related to construction noise post-military."  While the 
hearing loss examiner first noted that, based on the 
veteran's history, it was not possible to determine the 
etiology of the veteran's hearing loss (finding that such an 
opinion would be too speculative), in an addendum to the 
opinion dated in August 2003, the examiner stated that 
"based on the limited military noise exposure, but extensive 
(40 yrs) civilian noise exposure, this veteran's hearing loss 
and tinnitus are not likely the result of military service." 

In light of the foregoing, the Board must deny the veteran's 
claims.  Although the Board does not doubt the veteran's 
sincerity in believing that his tinnitus and hearing loss are 
a result of his service, the Board notes that, as a 
layperson, the veteran is not by law competent to offer such 
a diagnosis or suggest a possible medical etiology for his 
condition; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the evidence of record is against a finding 
that the veteran's current conditions are related to his 
service.  And, without medical evidence linking his 
conditions with active duty service, there is no basis upon 
which to establish service connection.  Service connection 
for bilateral hearing loss and tinnitus must therefore be 
denied.  


ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of service connection for residuals 
of a back injury and for a compensable evaluation for his 
service-connected pilonidal cyst must be remanded for further 
action.

With respect to the veteran's service-connected pilonidal 
cyst, in the August 2003 rating decision, the RO granted 
service connection for pilonidal cyst and evaluated the 
condition as noncompensable. The RO sent the veteran a letter 
to this effect the same month, along with a copy of the 
rating decision and notice of his appellate rights.  In May 
2004, the veteran filed a Substantive Appeal with respect to 
his hearing loss, tinnitus and back claims.  Included in this 
filing, the veteran also indicated that he was dissatisfied 
with his noncompensable evaluation for his pilonidal cyst.  
The Board will construe the May 2004 statement as a timely 
notice of disagreement with the RO's August 2003 decision 
regarding the evaluation of veteran's pilonidal cyst.  
Inasmuch as the RO has not furnished the veteran a Statement 
of the Case (SOC) that addresses this issue, a remand is 
warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

With respect to the veteran's back claim, in August 2005 
argument before the Board, the veteran identified pertinent 
outstanding records of the veteran's treatment that have not 
been associated with the claims folder.  These include 
treatment records from the Prescott and Tucson, Arizona, VA 
Medical Centers dated from December 1953 through November 
1966.  The record also indicates that the veteran has been 
seen recently at these VA Medical Centers.  The RO should 
also therefore update the veteran's file with any relevant 
medical and treatment records from these facilities dated 
since May 2003.  

Based on the foregoing, the Board finds that this matter must 
be remanded for further development.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
these outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with his claim of 
entitlement to service connection for residuals of a back 
injury.  Here, the Board notes that the veteran is service-
connected for a pilonidal cyst located at the base of his 
spine.  In testimony before the Board in August 2005, the 
veteran indicated that he fell from a ladder while serving 
aboard a submarine in the service.  He stated that he injured 
his back  and ankle in this fall, and that his pilonidal cyst 
also dates from this incident.  His service medical records 
do not indicate treatment for the veteran's back, but do 
reflect that he was treated for his ankle and for the 
pilonidal cyst.  The veteran testified that his back has 
bothered him off and on since service and has resulted in his 
current back disability.  Upon remand, therefore, the veteran 
should be afforded a VA examination in order to determine the 
exact nature of any back condition that the veteran may have, 
and to determine if any such condition is related to or had 
its onset during service or within one year of service.  Such 
an examination is warranted in this case.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issue of 
entitlement to an initial compensable 
evaluation the veteran's service-
connected pilonidal cyst, the RO should 
furnish the veteran a Statement of the 
Case, to include notification of the 
need, and the appropriate time period, in 
which to file a substantive appeal to 
perfect concerning either of the issues, 
in accordance with 38 C.F.R. § 19.30.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the claims 
file, that have treated him since service 
for any psychiatric condition. This 
should specifically include examination 
and treatment records from the Prescott 
and Tucson, Arizona, VA Medical Centers 
dated from December 1953 to November 
1966, and also dated since May 2003.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should schedule 
the veteran for a VA examination to 
determine the current nature and etiology 
of any back disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary studies and test should be 
accomplished, and all clinical findings 
should be reported in detail.  The report 
of examination should contain a detailed 
account of all manifestations of any back 
condition found to be present.  If the 
examiner diagnoses the veteran as having 
back condition, including arthritis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's disability was caused 
by or had its onset during service, or if 
arthritis is diagnosed, within one year 
of service.  Specifically, the examiner 
should comment on whether the veteran's 
in-service fall affected the veteran's 
back, resulting in his current back 
problems.  In this regard, the examiner 
should comment on the veteran's 
statements that he has had problems and 
pain in his back off and on since his 
fall in the service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  The RO should then re-adjudicate the 
issues on appeal in light of the 
pertinent evidence and legal authority.  
If any determination remains adverse to 
the veteran, he should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


